126 Mich. App. 60 (1983)
337 N.W.2d 312
In re MONREAL ESTATE
Docket No. 64963.
Michigan Court of Appeals.
Decided May 18, 1983.
Richard P. King, for plaintiff.
Bennett S. Engelman, for Lucy R. Beaulieu.
Before: R.B. BURNS, P.J., and BRONSON and R.E. ROBINSON,[*] JJ.
PER CURIAM.
On December 29, 1969, Robert Monreal was divorced from Catherine Monreal. Attached to the divorce judgment and made a part of it was a property settlement agreement executed by the parties to the following effect:
*62 "6. Each party shall have the insurance contract on his or her own life, free from the claim of the other party, but the plaintiff shall designate the minor children of the parties as irrevocable beneficiaries on his life insurance policy or policies until his obligation to pay support for said minor children has been fully completed."
This agreement between the parties was carried into the support paragraph of the divorce judgment:
"IV SUPPORT FOR MINOR CHILDREN
"It is further ordered and adjudged that the plaintiff, Robert Monreal, shall pay to the defendant, Catherine Monreal, as and for support of the minor children * * * the sum of seventy-five ($75.00) dollars each week as support for the said minor children as long as the support obligation includes five minor children; when the plaintiff's child support obligation includes four minor children, the plaintiff shall pay the sum of sixty-five ($65.00) dollars each week for the support of said children; when the support obligation includes three minor children, the support obligation shall be fifty-five ($55.00) dollars each week; when the support obligation includes two minor children, the support payments shall be fifty ($50.00) dollars each week; and when the support obligation includes and involves only one child, the support payment shall be thirty-five ($35.00) dollars each week.
"It is further ordered and adjudged that the support payment for each of the named minor children shall continue until each child attains the age of eighteen (18) years or completes high school, whichever event is later * * *.
"It is further ordered and adjudged that as further support, the plaintiff, Robert Monreal, shall designate the minor children, Robert M. Monreal, David A. Monreal, Anthony J. Monreal, Ann M. Monreal and Christopher D. Monreal, as irrevocable beneficiaries on his life insurance policy furnished by his employer, A.C. Spark Plug, and such designation shall remain until the plaintiff's *63 obligation to support said minor children has been completed fully as above provided."
On January 12, 1971, Robert Monreal designated his five children as beneficiaries of his life insurance policy held with Metropolitan Life Insurance Company, and, as a sixth beneficiary, his then wife, Zetta Dean Monreal. On January 26, 1972, he again changed beneficiaries, making Zetta the sole beneficiary.
Zetta was divorced from Robert on April 19, 1980, the judgment providing that any interest she may have had in any policy of insurance on Robert's life was thereby terminated.
On July 24, 1981, Robert died, leaving a will which specifically excluded his children as beneficiaries of his estate.
At Robert's death, Zetta was the only designated beneficiary of the insurance policy.
Claims to the proceeds of the policy were made to the insurer by Zetta, by Robert's estate, and by his children, through Catherine, their mother and as conservator for Christopher, a minor. The other four children have reached age 18 and are out of high school.
A law suit impleading all of the aforementioned parties was transferred by the Genesee County Circuit Court to the Genesee County Probate Court where the administration of Robert's estate was pending. Zetta has since abandoned her claim to the insurance proceeds, which amount to $26,000.
Based on the above facts, which were either stipulated or undisputed, the probate court, in ruling on a motion for summary judgment brought by Catherine Monreal, held that, under the property settlement agreement entered into by Robert *64 and Catherine, Robert could not change the beneficiaries under his insurance policy until his youngest child reached the age of majority and awarded the proceeds to Catherine as conservator for Christopher, to pay out of such proceeds the weekly support required by the judgment of divorce until Christopher reached his eighteenth birthday and then to distribute the remaining proceeds equally to Robert's five children.
This appeal presents three possibilities for disposition of the proceeds of the insurance policy: (1) that adopted by the probate court; (2) that adopted in Gray v Independent Liberty Life Ins Co, 57 Mich App 590; 226 NW2d 574 (1975), which treated the proceeds as security for the support obligation; (3) that adopted in Binben v Continental Casualty Co, 9 Mich App 97; 155 NW2d 883 (1967), and in Krueger v Krueger, 88 Mich App 722; 278 NW2d 514 (1979), which awarded all the proceeds to the minor children.
The view which treats the insurance policy as only security to protect the children's right to support during their minority appeals to us as more appropriate to the facts of this case.
While we agree with the conclusion of the probate court that the insurance proceeds should be held as a fund for satisfaction of the support obligation owing to Christopher under the terms of the divorce judgment, we do not agree that the balance remaining in the fund upon his reaching his majority (or graduating from high school) should go to Robert's five children. The probate judge's reliance on In re Long Estate, 99 Mich App 240; 298 NW2d 13 (1980), as a guide to the distribution of the remainder is misplaced since the Long Court concerned itself only with the distribution of insurance proceeds to an adult child during *65 the minority of other children. It did not address the question of distribution of the remaining proceeds upon all of the children reaching their majority.
The agreement of the parties to the original divorce proceeding and the resulting judgment of divorce requiring that the children be maintained as beneficiaries only during their minority or until completion of their high school education makes it clear that the parties and the court intended the insurance only as security to make sure that the father's support obligation was satisfied in the event of his death prior to the termination of that obligation. Clearly, had Robert Monreal wanted his children to benefit from any insurance proceeds remaining after his support obligation was satisfied, he could have so provided, but he was not required to do so. While he violated both the agreement and the judgment by changing beneficiaries prior to termination of his support obligation, he could and did make it clear that the children were not to benefit from the insurance proceeds beyond the benefit inuring from securing the child support obligation. Since the only beneficiary now named in the policy, Zetta, has lost her right to seek the proceeds from the policy by virtue of the provision in the judgment in her divorce from Robert, the proceeds remaining after his court-mandated support obligation to Christopher is satisfied are payable to his estate.
In so holding, we do not quarrel with Krueger or Binben, supra, as in neither of those cases was the provision for insurance tied to a support obligation.
Reversed and remanded to the trial court for entry of an order consistent with this opinion.
NOTES
[*]  Former circuit court judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.